Citation Nr: 0835832	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to diffuse myalgia, claimed as due to medical 
treatment provided by the Department of Veterans Affairs 
(VA).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to depression, claimed as due to medical 
treatment provided by the Department of Veterans Affairs 
(VA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1955 to February 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  



FINDINGS OF FACT

The only competent medical evidence of record shows that the 
disability due to diffuse myalgia and/or depression was not 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment, and that the proximate cause of 
any such disability was not an event which was not reasonably 
foreseeable.



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for disability claimed as due to medical treatment provided 
by the VA are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification and assistance with 
respect to substantiating a claim for compensation pursuant 
to the Veterans Claims Assistance Act of 2000.  Initially, 
the Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
April 2003 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter was issued prior to any adjudication 
of the claim, and specifically addressed the criteria for 
establishing entitlement to compensation under § 1151.  There 
has been no prejudice as a result of the timing of the 
letter.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His VA 
treatment records have been obtained.  He has had a hearing.  
The veteran was afforded a VA examination.  The examination 
report reflects that the examiner reviewed the claims file, 
and the examiner rendered a fully informed opinion.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for compensation because he developed additional 
disability due to treatment with a cholesterol drug Zocor 
provided at a VA Medical Center.  He asserts that the VA 
physicians failed to terminate use of that drug in a timely 
manner after he developed symptoms of muscle pain.  He 
asserts that if he had been diagnosed and treated in a more 
timely fashion, permanent damage could have been avoided.  He 
also asserts that depression developed secondary to the 
muscle pain disorder.  The veteran presented testimony 
consistent with these contentions at a hearing held at the RO 
in June 2004.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Under that provision, a veteran who 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA medical or surgical 
treatment, is entitled to compensation in the same manner as 
if such disability were service connected.  

The Board notes that, for claims filed prior to October 1, 
1997, a claimant was not required to show fault or negligence 
in medical treatment in order to establishes entitlement to 
benefits under 38 U.S.C.A. § 1151.  However, the statue was 
amended, effective in October 1997, to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable 
event.  Those amendments apply to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after October 
1, 1997.  VAOPGCPREC 40-97.  As the veteran's claim was filed 
in January 2004, the version of § 1151 that is applicable to 
this case is the amended version.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The amendments to 38 U.S.C.A. § 1151 made by Public Law 104-
204, and in effect when the veteran submitted this claim, 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

In determining whether a veteran has "additional" 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).  The governing regulation specifies that 
continuance or natural progress of a disease for which VA 
furnished care cannot be considered caused by the VA care 
unless there was failure to timely diagnose and properly 
treat the disorder.  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).  In this case, the 1151 claim is not based on 
surgery or some other type of procedure in which a consent 
form would have been executed.  Therefore, no further 
discussion of informed consent is required.  

The evidence reflects that the veteran was seen on various 
occasions at a VA medical center for a variety of health 
problems.  Records dated in 2001 and 2002 reflects that the 
veteran was prescribed Simvastin which is the generic name 
for Zocor.  Subsequent records indicate that the veteran 
stopped using the drug after experiencing muscle pain.  

The evidence is mixed with respect to whether the medication 
was the cause of the muscle aches.  A VA treatment record 
dated in May 2002 indicates that the physician concluded that 
the veteran had diffuse upper body myalgia which was likely 
related to chronic use of statin (simvastin).  On the other 
hand, a report completed by a VA physician in July 2001 for 
submission to the manufacturer of the drug indicates that he 
did not believe that the veteran's symptoms were due to Zocor 
as they began before the medication and persistent after it 
was stopped.

Even assuming for the sake of argument that the medication 
did in fact cause the muscle aches, the evidence still is not 
sufficient to support the claim as there is no competent 
opinion to show that there was negligence or other fault.  
The only evidence weighs against the claim.  In a VA medical 
opinion dated in June 2003, a physician reviewed the 
veteran's records and concluded that the veteran was afforded 
appropriate treatment by the VA.   The examiner noted that 
the veteran gave a history of being started on Zocor 
treatment in 2001 at the VA outpatient Clinic, and he 
subsequently doubled up with weakness and cramps within two 
weeks of starting the treatment.  The veteran also claimed 
that in spite of his complaints of muscle cramps and weakness 
his VA treating physician continued the Zocor and gave him 
pain medication for the cramps.  The veteran said that he 
viewed research on the internet regarding side effects of 
Zocor, and stopped taking it on his own in April 2002.  He 
complained of still having muscle weakness, spasm, and 
soreness.  He further asserts that effects from Zocor, 
atenolol and Terazosin combined to worsen his muscle 
weakness, pain and spasm.  He said that he had to stop 
working as a painter due to weakness and spasm.  He said that 
he walked a few yards and then his muscles started cramping 
and he had to stop.  Following a physical examination the 
examiner reviewed the claims file.  The diagnoses were (1) 
cervical spondylosis with moderate spasm of the trapezius 
muscle; (2) lumbar spine spondylosis asymptomatic; and (3) 
diffuse myalgia both upper and lower body without trigger 
points, of unknown etiology.  

The examiner concluded that "In my opinion I do not feel 
that there was any negligence or carelessness, lack of 
judgment or an event not reasonably foreseen in the medical 
treatment furnished by the VA."  

Also of record is the report of a psychiatric examination 
conducted by the VA in June 2003.  The report notes that the 
veteran gave a history of being very active prior to taking 
Zocor, but said that he now could not function for more than 
three to four hours per day.  He stated that he told his 
doctor immediately when he started having muscles aches after 
taking Zocor, but he was ignored.  On mental status 
examination, no abnormalities were noted.  The examiner 
concluded that the veteran had significant drug reaction 
after taking Zocor, but did not appear to have any Axis I 
conditions secondary to this, and actually appeared to have 
adjusted quite well.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that the medical opinion 
indicates that there was no carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical care.  Thus, the 
opinion of the physician who provided the opinion is entirely 
unfavorable to the veteran's claim.  

Although the veteran had reported his own belief that he 
received substandard care, those statements by the veteran 
are not sufficient support the claim.  Although the veteran 
sincerely believes that his complications were due to 
improper VA treatment, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, the competent medical evidence, the VA opinion, 
shows that any additional disability was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, and that the 
proximate cause of any such disability was an event which was 
reasonably foreseeable.  The occurrence of a complication 
does not, in and of itself, demonstrate fault.  38 C.F.R. 
§ 3.361(c)(1).

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to myalgia and depression claimed as due to 
inadequate medical treatment provided by the VA are not met.  
The preponderance of the evidence weighs against the claim 
for compensation under 38 U.S.C.A. § 1151, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a disability due to 
diffuse myalgia claimed as due to medical treatment provided 
by the VA is denied.

Compensation under 38 U.S.C.A. § 1151 for a disability due to 
depression claimed as due to medical treatment provided by 
the VA is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


